Citation Nr: 0907865	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for posterior cruciate ligament tear of right knee status 
postoperative with residuals, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to October 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO granted an 
increased rating to 10 percent for posterior cruciate 
ligament tear of right knee status postoperative with 
residuals.  In December 2005, the Veteran filed a notice of 
disagreement (NOD) with the percentage assigned.  A statement 
of the case (SOC) was issued in December 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2007.

The Board notes that while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in November 2007, the Veteran granted a power-of-
attorney in favor of The American Legion with regard to the 
claim on appeal.  In January 2009, the Veteran's 
representative submitted additional written argument on the 
Veteran's behalf.

For the reasons expressed below, the matter on appeal 
(expanded to include extra-schedular consideration, as 
explained below), is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's representative asserts that another VA 
examination is warranted because the last examination was 
performed over three years ago.  Moreover, after this case 
was certified to the Board, the Veteran submitted additional 
VA treatment records generated after certification.  No 
waiver of agency of original jurisdiction review was received 
with this information.  These outpatient treatment records 
indicate that the Veteran's right knee disability may have 
worsened since his last VA examination.  For example, a May 
2008 treatment record notes chronic knee pain getting worse 
and a December 2008 treatment record indicates that surgery 
was planned for a meniscus tear.  Also, while no limitation 
of extension was shown at the last VA examination, an April 
2008 treatment record indicates the Veteran had moderate 
restriction of flexion and extension at that time.  These 
records also show reports of swelling and effusion, and relay 
that a recent magnetic resonance imaging (MRI) of the right 
knee showed a tear.

To ensure that the record reflects the current severity of 
the Veteran's right knee disability and in light of the 
treatment records indicating that this disability may have 
worsened, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).  

The Board also notes that the Veteran's assertions regarding 
the impact of the disability on his employability-
specifically, that he lost four jobs in a year due to knee 
problems-appears to raise the question of his entitlement to 
a higher rating for posterior cruciate ligament tear of right 
knee status postoperative with residuals on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (2008).  The Board 
has thus expanded the issue, accordingly.  While the RO 
should consider whether the procedures to award a higher 
rating on an extra-schedular rating are invoked, in the first 
instance, to avoid any prejudice to the Veteran, the Board 
also finds that medical comment as to the impact of the 
Veteran's posterior cruciate ligament tear of right knee 
status postoperative with residuals on his employability 
would also be helpful in resolving the claim for increase.

Further, the Board notes that a February 2006 right knee X-
ray reportedly showed no recognized abnormalities, and at the 
Veteran's last VA examination there was no mention of any 
right knee arthritis/ degenerative joint disease.  However, 
VA outpatient treatment records shown degenerative joint 
disease as an active problem.  While the affected joint is 
not listed, no active problem for the right knee is listed 
either, which suggests the degenerative joint disease is in 
the right knee.  Moreover, in a January 2009 letter, 
transcribed in the treatment records, a VA physician states 
that the Veteran has traumatic arthritis of the knees.  The 
presence or absence of degenerative joint disease in the 
right knee, as well as range of motion findings and comment 
as to whether there is recurrent subluxation or lateral 
instability of the knee, should specifically be addressed by 
the VA examiner.  

In this regard, the Board points out that, while the RO has 
assigned a single 10 percent rating for the right knee with 
reference to Diagnostic Code 5010 (for traumatic arthritis), 
separate ratings may be assignable for arthritis of the knee 
(resulting in limited or painful motion) (under Diagnostic 
Code 5010), and for instability of the knee under Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  The VA General 
Counsel has further held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Accordingly, to obtain all pertinent, current  medical 
findings needed to properly evaluate the right knee, the RO 
should arrange for the Veteran to undergo VA examination, by 
an appropriate physician, at an appropriate VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Fayetteville, North Carolina, 
dated from February 2005 to October 2007.  As noted above, 
the Veteran has also submitted some records from 2008 and 
2009.    The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for the right knee, since October 2007, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  Notice should be provided 
regarding substantiating a claim for a higher rating, to 
include on an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321.  The RO should also ensure that its notice to the 
Veteran meets the requirements of the decision of Vazquez-
Flores v. Peake, 22 Vet App 37 (2008).  

In Vazquez-Flores, the Court held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should consider all evidence 
added to the record since the RO's last adjudication of the 
claim.  The RO's adjudication of the claim should also 
include consideration of whether any higher rating is 
warranted on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1), as well as whether (pursuant to VA General 
Counsel Opinions cited to above) separate ratings are 
assignable for arthritis and instability, and/or for limited 
flexion and limited extension.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's service-
connected right knee from the VAMC in 
Fayetteville, North Carolina, dated from 
October 2007 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO's letter should explain how to 
establish entitlement to an increased 
rating for posterior cruciate ligament 
tear of right knee status postoperative 
with residuals, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321.  The RO should also ensure that its 
letter meets the requirements of Vazquez-
Flores (cited to above).  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination of the 
right knee, by an appropriate physician, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include x-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should conduct range of 
motion testing of the right knee, 
expressed in degrees.  The physician 
should indicate whether, on examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
Veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should specifically indicate 
whether the veteran has degenerative joint 
disease/ osteoarthritis in the right knee, 
substantiated by x-ray.   

The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  

Further, the physician should comment upon 
the impact of all residuals of the 
Veteran's postoperative posterior cruciate 
ligament tear of right knee on his 
employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for increase 
in light of pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority (to 
particularly include 38 C.F.R. 
§ 3.321(b)(1)).  The RO's adjudication of 
the claim should also include consideration 
of whether (pursuant to VA General Counsel 
Opinions cited to above) separate ratings 
are assignable for arthritis and 
instability, and/or for limited flexion and 
limited extension.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.
  
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




